DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive. Applicant’s argument is as follows:
The subject matter of claim 3 has been incorporated to independent claim 1…Amended independent claim 1 recites, inter alia, "wherein ... the reversing lever converts the movement of the switch lever in the two axes into a corresponding movement of the switching element in the two axes." This limitation requires the switching element to be movable in the two axes. 
In rejecting independent claim 1, the Examiner maps the claimed switching element to element 82 of Usuya. See Office Action, p. 3, 1 7. Under this interpretation, Usuya fails to disclose that element 82 is movable in two axes. Instead, as clearly shown in FIG. 4 of Usuya, element 82 only rotates about one axis, L3. Although Usuya mentions other axes such as L1, L2, and L4, these mentioned axes are not applicable to the movement of element 82. Because Usuya only discloses element 82 rotatable about one axis, Usuya fails to disclose the claim limitation that requires the switching element be movable in "two axes." 
For at least the above reason, Usuya cannot anticipate amended independent claim 1. For at least the same reason, Usuya cannot anticipate dependent claims 4-11. Accordingly, withdrawal of this rejection is respectfully requested. 

It is noted that the although applicant argues that the subject matter of claim 3 has been incorporated into claim 1, the scope of newly amended claim 1 is different than that of the combination of previously presented claims 1 and 3.  Specifically, previous claim 3 stated “…the reversing lever converts the movement of the switch lever in the two axes into a corresponding movement of the switching element in two axes” while currently amended claim 1 states “the reversing lever converts the movement of the switch lever in the two axes into a corresponding movement of the in the two axes.”  The difference being that the prior claim allowed for the reversing lever to convert a movement about the two axes into a corresponding movement about two axes which are not necessarily the two claimed axes.  Thus, the claim as presently amended is more narrow in scope than that of the combination of prior claims 1 and 3.
The switching element of claim 1 comprises a contact-free signaling element, a first lever arm and a second lever arm.  ¶7-9 of the 11/4/2021 Non-Final Rejection teaches a contact-free signaling element (82), the first lever arm (6, 51 and 52, Figure 2c) and a second lever arm (50a and 50b).  Examiner has amended the rejection of claim 1 to improve the clarity of the rejection without changing the basis of the rejection as previously presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires two axes arranged transversely.  Applicant’s Specification teaches two axes being 50 and 52 (pages 8-9), which are rotational movements.  This teaches away from the conventional meaning of axis in the art, which a line about which wherein the switch lever is pivotable about two axes arranged transversely to one another” as “wherein the switch lever pivots along two transverse planes of movement.”
Furthermore, it is not understood how Applicant’s invention performs the step of “the reversing lever converts the movement of the switch lever in the two axes into a corresponding movement of the switching element in the two axes” since the movement of the switch lever about a first 2D plane of rotation (50 at 20 of Figure 1) is different than its corresponding 2D plane of rotation of the reversing lever (i.e., 50 at 40 of Figure 1).  Similarly, the movement of the switch lever about a second 2D plane of rotation (52 on the left, Figure 2) is on a different 2D plane of movement than that of the reversing lever (52 on the right, Figure 2). 
For the purposes of examination, Examiner will interpret the last “wherein” limitation of claim 1 as “wherein the switch lever pivots along two transverse planes of movement and the reversing lever converts the movement of the switch lever into a movement of the switching element.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-11(a)(1) as being anticipated by Applicant’s admitted prior art (Usuya, JP 2017-016920A).
For claim 1, Usuya teaches a switch (1) as a steering column switch for arrangement on a steering column of a vehicle (as understood by examination of Figure 1), comprising: 
an actuable switch lever (3) which has along its longitudinal axis a bearing element (4) with which the switch lever is mounted movably in a bearing (41, 42) of a base housing (2); 
a switching element (6, 50-52, 82) which is movement-coupled to the switch lever and is embodied with a contact-free signalling element (82, as understood by examination of Figures 2-4), 
wherein the switch lever is activated on a first side of the bearing element (as understood by examination of Figure 2), and the switching element is arranged on a second side of the bearing element (as understood by examination of Figure 2b),  
wherein the switching element is embodied as a reversing lever with a first (6, 51 and 52, Figure 2c) and a second lever (50a and 50b) arm, the reversing lever is retained in the connection region of the first and second lever arm in a reversing bearing rotatably on the base housing (56, 33), the signalling element is arranged on the first lever arm (via 6, as understood by examination of Figure 2b), and the second lever arm is coupled to the switch lever (as understood by examination of Figure 2);
the switch lever pivots along two transverse planes of movement (1st plane: TL and TR of L1, 2nd plane: P and D of L2) and the reversing lever converts the movement of the switch lever into a movement of the switching element 
Usuva teaches “The operating lever 3, as shown in FIG. 1 (b) and 2 (a), rotates in a first axis L1 and the second axis L2 around crossing,” “the second magnetic sensor 82 detects the rotation of the operation lever 3 around the second axis L2 through detection of the rotation of the magnet 6 around the third axis L3.”  Thus, Usuva teaches that “the switch lever is pivotable about two axes (L1, L2) arranged transversely to one another (as understood by Figure 2A), and the reversing lever converts the movement of the switch lever in the two axes into a corresponding movement of the switching element in the two axes (a movement about L1 creates a corresponding movement about L4, a movement about L2 creates a corresponding movement about L3).”
For claim 4, Usuya further teaches:
the second lever arm has a smaller length than the first lever arm (the distance from 33 to the end of 50a and 5b is shorter than the distance from 33 to the end of 6, as understood by examination of Figure 2).
For claim 5, Usuya further teaches:
the second lever arm has a longitudinal guide (71) with which the second lever arm is coupled to the switch lever displacably in the direction of the longitudinal axis of the switch lever (as understood by examination of the Figures).
For claim 6, Usuya further teaches:
the switching element and the bearing element are arranged on the switch lever axially offset in the direction of the longitudinal axis of the switch lever (as understood by examination of the Figures).
For claim 7
the reversing bearing of the switching element and the bearing of the bearing element are arranged on the switch lever axially offset to one another in the direction of the longitudinal axis of the switch lever (as understood by examination of the Figures).
For claim 8, Usuya further teaches:
the switching element is embodied and arranged in such a manner that the second lever arm extends substantially in the direction of the bearing element and is coupled to the switch lever between the bearing element and the reversing bearing (as understood by examination of Figure 2).
For claim 9, Usuya further teaches:
the signalling element is a magnetic signalling element (as understood by examination of Figures 2-4), and the switch has a magnetic sensor in order to detect the movement of the signaling element (81).
For claim 10, Usuya further teaches:
the magnetic sensor is a magnetic sensor field (as understood by examination of Figures 3-4).
For claim 11, Usuya further teaches:
a motor vehicle with a switch according to claim 1 (as understood by examination of Figure 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849